Citation Nr: 0308317	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  94-42 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Oakland, California.  Specifically, the claims for 
entitlement to service connection for a left ear hearing loss 
and for residuals of a ruptured left ear drum were denied by 
the RO in February 1992.  The veteran timely appealed, and 
the RO denied the appeal again in May 1995.  

In September 1997, the Board addressed both claims.  The 
issue of service connection for residuals of a ruptured left 
ear drum was denied.  That decision is final, and it is no 
longer before the Board.  The issue of service connection for 
left ear hearing loss was remanded to the RO for additional 
evidentiary development.  

In February 2003 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired hearing loss of the left ear was not 
shown in service or for many years thereafter; nor was a left 
ear sensorineural hearing loss disabling to a compensable 
degree during the first post service year.

2.  The competent, probative evidence does not establish that 
the veteran has a left ear hearing loss linked to active 
service on any basis.  


CONCLUSION OF LAW

A left ear hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 C.F.R. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records (SMRs) indicates that 
on the enlistment examination dated in July 1971, the 
veteran's hearing acuity of pure tone thresholds, in 
decibels, were pertinently as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
20
15
15
Not 
reported
10

In October 1972, the veteran complained of left ear pain and 
drainage.  The assessment was otitis media.  In June 1973, he 
reported that he was struck in the left ear with a ball and 
experienced pain upon noise exposure.  It was noted that he 
heard normal speech well at that time.  An audiogram was 
referenced that revealed 90-100 decibel hearing loss in the 
left ear.  The impression was questionable hearing loss.  In 
June 1973, he reported sudden onset of left ear pain after 
noise exposure.  The impression was audio trauma.  
Audiometric testing conducted the same month revealed that 
pure tone thresholds, in decibels, were pertinently as 
follows:





HERTZ



500
1000
2000
3000
4000






LEFT
10
95
95
95
95

In July 1973, the veteran was assigned a physical profile due 
to bilateral hearing loss.  In August 1973, he reported 
severe hearing loss and pain in his left ear which was 
corrected by avoiding noise exposure.  The impression was 
sensorineural hearing loss in the left ear.  It was noted 
that he had essentially complete sensorineural hearing loss 
in his left ear.  Also in August 1973, an audiogram was 
performed on the veteran's left ear.  Pure tone thresholds, 
in decibels, were pertinently as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
15
15
15
Not 
reported
10

The veteran's physical profile for bilateral hearing loss was 
continued in August 1973.  In December 1973, physical 
examination revealed ears which were totally within normal 
limits and an audio examination which was totally within 
normal limits.  The impression was to change the veteran's 
physical profile to H1 for hearing.  No "ENT" disease was 
found.  He was removed from physical profile in December 1973 
as it was noted the veteran had no hearing loss.  On the 
separation examination dated in November 1975, his hearing 
acuity for pure tone thresholds, in decibels, were 
pertinently as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
20
10
15
10
10

There were no findings regarding defects of the left ear 
noted on the separation examination.



A VA audio examination was conducted in June 1994.  It was 
noted that the veteran claimed gradually decreasing hearing 
acuity which had begun in 1972 while serving in the Air Force 
working on jet engines.  The examiner reported that the audio  
examination was not reportable for adjudication purposes as 
there were obvious discrepancies between pure tones 
thresholds and acoustic reflex thresholds. 

Counseling and re-testing did not resolve the discrepancies.  
The examiner noted that it was likely that the veteran had 
some degree of hearing loss but no estimate of organic 
hearing loss could be made from the examination results.

The veteran failed to report for VA general medical and 
audiology testing scheduled for June 1996.  By letters dated 
in July 1996 and March 1997, the RO requested the veteran to 
reschedule VA audiology and ENT examinations if he was 
willing and able to report.  The veteran did not respond to 
these letters.  

As noted earlier, the Board remanded the claim for service 
connection for a left ear hearing loss in September 1997.  
Attempts were to be made to obtain the veteran's medical 
records form his period of reserve duty.  Additionally, he 
was to undergo audiological examination to ascertain the 
nature, extent severity, and etiology of any hearing loss in 
the left ear found to be present.  

Subsequently dated records added to the claims file reflect 
that requests to the service department for additional 
reserve records were unsuccessful.  

The veteran cancelled a scheduled examination in September 
1999 and was a "no show" for a scheduled examination in 
October 1999.  Nor has he responded to development letters 
that he has been sent.  He last failed to report for a 
scheduled VA examination in October 2002.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
a sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b)(2002), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


38 C.F.R. § 3.655 - Failure to Report for Department of 
Veterans Affairs Examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the RO, through its 
issuance of a supplemental statement of the case in February 
2003, has given the veteran notice of the information and 
evidence necessary to substantiate his claim.  That is, he 
was provided with notice of the enactment of the VCAA of 
2000, the regulations pertaining to the disability at issue, 
a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.  

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment and/or examination reports.  

Moreover, attempts were made to obtain contemporaneous 
examinations without success.  Unfortunately, the appellant 
did not cooperate as he did not respond to correspondence, 
nor appear for examinations.  Thus, there is no basis for 
further delay.  38 U.S.C.A. § 5103A (West Supp. 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In a September 2002 letter the RO informed the veteran of the 
VCAA.  It informed him of the evidence he should obtain and 
which evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In its February 2003 supplemental 
statement of the case, the RO provided the criteria of the 
new law, and showed that it had considered the veteran's 
claim under the new law.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

As noted above, the veteran's failure to cooperate in the 
development of claims for service connection by choosing not 
to report for examination permits VA to decide the claims on 
the evidence of record.  38 C.F.R. § 3.655.  

A claim of service connection must be accompanied by medical 
evidence, which establishes the claimant currently has the 
claimed disability.  

Absent proof of a present disability there can be no valid 
claim.  See E. G. Warmhoff v. Brown, 8 Vet. App. 517 (1996) 
(it is well settled that there must be evidence of a present 
disability for service connection to be awarded); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such instance have resulted in 
disability.  See 38 U.S.C.A. §§  1110, 1131.  In the absence 
of proof of present disability there can be no valid claim.")


In Hickson v. West, 12 Vet. App. 247 (1999), the CAVC 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau, 2 Vet. App. 143; medical 
or, in certain circumstances, lay evidence other than service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) Aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); [see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.

In this case, the veteran's SMRs show that he was treated for 
left ear hearing loss in service, but they also reflect no 
evidence of hearing loss at the time of service separation.  
Many years later, when examined by VA in 1994, it was noted 
that the veteran gave a history of gradually decreasing 
hearing acuity since 1972.  

The examiner reported that the audio examination was not 
reportable for adjudication purposes as there were obvious 
discrepancies between pure tone thresholds and acoustic 
reflex thresholds.  Counseling and retesting did not resolve 
the discrepancies.  The examiner noted that it was likely 
that the veteran had some degree of hearing loss but no 
estimate of organic hearing loss could be made form the 
examination results.  

Attempts to have the veteran undergo additional audiometric 
testing and to obtain additional medical records from his 
period of reserve duty were unsuccessful.  

There is total absence of medical evidence to corroborate the 
1994 evaluation report and to show that the veteran has a 
left ear hearing loss of service origin.  No continuity of 
symptomatology has been demonstrated by the evidentiary 
record.  See Savage, McManaway, Voerth, supra.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that he is personally convinced that he has current 
left ear hearing loss related to service.  Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelming against 
the claim.  While he was treated during service for left ear 
hearing loss, subsequent evaluations in service showed that 
his left ear hearing was normal upon his last two evaluations 
in 1973 and 1975.  The postservice report from 1994 is the 
first evidence of additional hearing problems and the Board 
does not find it convincing in that there were obvious 
discrepancies between pure tone thresholds and acoustic 
reflex thresholds.  The veteran has failed, without good 
reason, to report for additional VA scheduled examinations to 
resolve this.  In such circumstances, service connection 
cannot be granted, and the benefit of the doubt doctrine is 
not for application.  See Gilbert, supra


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

